        Case 4:20-mj-00380-JFJ Document 1 Filed in USDC ND/OK on 10/26/20 Page 1 of 5


                                                                                                   FILED
AO 91 (Rev. 08/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                              for the                                   OCT 2 6 2020
                                                 Northern District of Oklahoma                     Mark C. w,, · t. �lark
                                                                                                  U.S DIS:f.,v,       �J9T
                 United States of America                        )
                            V.                                   )
                                                                 )
                                                                 )
     Tyler Austin McGhee                                         )
                                                                 )
                           Dcfendant(s)


                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 October 23, 2020             in the county of               Tulsa           in the
 Northern District of Oklahoma, the defendant(s) violated:
              Code Section                                                 Offense Description
                                              Burglary First Degree in Indian Country
18 U.S.C. §§ 1151, 1152, and 21
O.S. §§ 1431 and 1436

18 U.S.C. § 1151, 1152, and 113(a)            Strangulation of an Dating and Intimate Partner in Indian Country
(8)




          This criminal complaint is based on these facts:
See Attached Affidavit




          f!J Continued on the attached sheet.



                                                                                           Complainant's signature

                                                                                   Matthew Hewett, FBI Special Agent
                                                                                           Printed name and title




Date:     /o -�- '!Q
City and state:                           Tulsa OK                           Jodi F. Jayne, United States Magistrate Judg_e_
                                                                                            Printed name and title
Case 4:20-mj-00380-JFJ Document 1 Filed in USDC ND/OK on 10/26/20 Page 2 of 5
Case 4:20-mj-00380-JFJ Document 1 Filed in USDC ND/OK on 10/26/20 Page 3 of 5
Case 4:20-mj-00380-JFJ Document 1 Filed in USDC ND/OK on 10/26/20 Page 4 of 5
Case 4:20-mj-00380-JFJ Document 1 Filed in USDC ND/OK on 10/26/20 Page 5 of 5
